PER CURIAM:
On November 17, 2012, the Board on Professional Responsibility found that Matthew F. Shannon, respondent, violated District of Columbia Rules of Professional Conduct 1.1(a) and (b), 1.5(b), 1.8(a) and (b), and 1.15(a) and D.C. Bar R. XI, § 19(f) in connection with his creation of a deed and will, both of which improperly gave him an interest in his elderly client’s estate. Taking into account the nature and seriousness of the misconduct, respondent’s attitude and mitigating and aggravating circumstances, and the need to craft a consistent sanction, the Board recommended that respondent be suspended from practice for ninety days.1
Pursuant to D.C. Bar R. XI, § 9(h)(2) “if no exceptions are filed to the Board’s re*1213port, the court will enter an order imposing the discipline recommended by the Board upon expiration of the time permitted for filing exceptions.” Neither Bar Counsel nor respondent filed an exception. Accordingly, it is
ORDERED that Matthew F. Shannon be suspended from the practice of law for ninety days, effective thirty days after the date of this order. We direct Mr. Shannon’s attention to the responsibilities of suspended attorneys, set forth in D.C. Bar R. XI, §§ 14 and 16.

So ordered.


. Hearing Committee Number Four also found that respondent violated Rule 1.2(a) and recommended a one-year suspension. The longer sanction recommended by the Committee, however, was not based on its finding of an additional rule violation, and thus we need not address the differing views of the Committee and the Board as to whether respondent violated Rule 1.2(a).